United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3054
                                   ___________

Mary H. Landes,                      *
                                     *
          Appellant,                 *
                                     * Appeal from the
    v.                               * United States Tax Court.
                                     *
Commissioner of Internal Revenue,    *      [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: March 31, 2010
                                Filed: April 6, 2010
                                 ___________

Before RILEY,1 Chief Judge, BYE and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.


       Mary Landes appeals from a decision of the tax court2 dismissing this matter
for lack of jurisdiction. Upon de novo review, see Arkansas Oil and Gas, Inc. v.
Comm’r, 114 F.3d 795, 798 (8th Cir. 1997), we hold that Landes did not meet her
burden of establishing that the tax court had jurisdiction over her motion to restrain
assessment or collection, see Page v. Comm’r, 297 F.2d 733, 734 (8th Cir. 1962)

      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
       The Honorable Peter J. Panuthos, United States Tax Court Judge.
(taxpayer bears burden of proving that tax court has jurisdiction). She failed to
petition for review of the tax year 2003 notice of deficiency or to request a hearing
regarding the notices of intent to levy, and she agreed that she had not obtained a
notice of determination. As a result, the tax court lacked jurisdiction over her motion
to restrain assessment or collection. See 26 U.S.C. §§ 6213(a), 6330(e); Tax Ct. R.
55; Offiler v. Comm’r, 114 T.C. 492, 497-98 (2000) (where taxpayer received only
one notice of intent to levy and made no request for hearing, court issued no notice of
determination, which is equivalent of notice of deficiency; tax court’s jurisdiction
under § 6330 is dependent on issuance of valid notice of determination and timely
petition for review; absence of appeals determination under § 6330 is ground for
dismissal for lack of jurisdiction of petition that purports to be based on § 6330);
Robinson v. Comm’r, T.C. Memo 1998-179, 1998 WL 237783 at *5 (1998) (tax court
lacked jurisdiction over tax year at issue if no notice of deficiency was issued; no
jurisdiction to enjoin assessment or collection of deficiency if respondent’s collection
efforts relate to taxable year over which tax court has no jurisdiction). Accordingly,
we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-